 


109 HRES 247 IH: Commending the Southern California Association of Governments for Forty Years of Planning and Advocacy in Transportation, Air Quality, and Growth Management.
U.S. House of Representatives
2005-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 247 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2005 
Ms. Millender-McDonald (for herself and Mr. Gary G. Miller of California) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Commending the Southern California Association of Governments for Forty Years of Planning and Advocacy in Transportation, Air Quality, and Growth Management. 
 
Whereas the Southern California Association of Governments, hereafter in this resolution referred to as SCAG, is the Nation’s largest Metropolitan Planning Organization representing the 6 counties (Imperial, Los Angeles, Orange, Riverside, San Bernardino, and Ventura) and 187 cities that make up the Southern California region; 
Whereas SCAG was initially formed on October 28, 1965, when local elected officials from 56 cities and 5 counties first convened to begin planning for Southern California’s future on a regional basis; 
Whereas SCAG is currently governed by a 76-member Regional Council that includes city and county elected officials representing the diverse perspectives of the Southern California region; 
Whereas SCAG has long been dedicated to developing regional solutions to the many transportation, air quality, housing, land use, and other issues facing Southern California; 
Whereas SCAG has developed, and continues to develop, regional transportation plans intended to identify Southern California’s long-term transportation needs while protecting the region’s air quality; 
Whereas SCAG has developed a series of strategies through the Southern California Compass growth visioning initiative intended to provide for more effective local land use and transportation decision-making; 
Whereas SCAG serves as the regional agency responsible for implementing the state Regional Housing Needs Assessment program on behalf of Southern California in an effort to establish goals for future housing needs;  
Whereas SCAG played a critical role in conceptualizing what ultimately became the Alameda Corridor freight rail project, one of the Nation’s largest public works projects; 
Whereas SCAG was involved in the initial planning efforts for what ultimately became the Metrolink commuter rail system; and 
Whereas SCAG has remained dedicated to its mission statement of Leadership, Vision and Progress, which promote economic growth, personal well-being and livable communities for all Southern Californians; Now, therefore, be it 
 
That the House of Representatives commends the 40 years of service of SCAG to the Southern California region and acknowledges that SCAG will continue to play a critical role in shaping Southern California’s future. 
 
